Citation Nr: 1124526	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic sinus disability, to include sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of the decision in Clemons, the Veteran's claim for service connection for sinusitis has been expanded and recharacterized as a claim for service connection for a sinus disorder, to include sinusitis and allergic rhinitis, as reflected on the cover page.

In a December 2009 decision, the Board reopened the Veteran's claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for sinusitis and remanded these issues to the RO, via the Appeals Management Center (AMC), for additional development.  In a March 2011 rating decision, the AMC granted service connection for bilateral hearing loss and stated that the rating decision represented a total grant of benefits sought on appeal for that issue, and as such, the issue was considered resolved in full.

The record reveals that the Veteran sought to reopen his claim of entitlement to service connection for tinnitus in June 2007, and it appears that this issue was not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a sinus disorder that originated during his active service.  Specifically, he alleges that he first incurred sinus problems, including ruptured sinuses incurred during diving activities, in active service.  He contends that he has had sinus related problems since his discharge from active service.

The record reveals that the Veteran has received periodic treatment for sinus problems including sinusitis and allergic rhinitis for the last several years.  Additionally, the Veteran's service treatment records indicate that he sought treatment for sinusitis on multiple occasions during service.  

Following the Board's remand of this case in December 2009, the Veteran was afforded a VA examination to obtain a medical opinion regarding the etiology of his sinus disability.  The VA examiner noted that the Veteran had a history of sinusitis.  She noted that the Veteran's sinusitis symptoms consisted of purulent nasal discharge, headaches, sinus pain, sinus tenderness, and fever.  She noted that the Veteran's rhinitis symptoms consisted of nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  She noted that the Veteran had current mild edema of the turbinates.  The examiner diagnosed the Veteran with allergic rhinitis and stated that there was no clinical evidence of acute sinusitis at the time of the examination.  The examiner provided the opinion that the Veteran's allergic rhinitis is less likely as not caused by, a result of, or had its onset during active service, or is related to any in-service disease or injury, including his in-service treatment for sinusitis.  In support of her opinion, the examiner provided the rationale that the Veteran had no complaints regarding his sinuses at his separation examination, that the Veteran did not claim a nose/sinus condition until 1986, and that the medical record was silent from that time until 1995.  

Unfortunately, it appears from this examination report that the examiner based her opinion solely on periods of a lack of medical evidence of treatment for a sinus disability and that she did not take into account the Veteran's reported continuity of symptomatology of his sinus condition since his separation from active service.  As such, the Board finds that the examination report is not adequate for rating purposes, and this matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).

As this case is being remanded for the foregoing reason, the Board also finds that, on remand, the RO/AMC should make an additional attempt to obtain the Veteran's treatment records from Jacksonville Memorial Hospital.  In this regard, the Board observes that in July 2010, the RO/AMC attempted to obtain records from Oscar E. Rodas, M.D. dated from June 2004 to the present, but was directed by Dr. Rodas' office to check with Jacksonville Memorial Hospital for such records.  In August 2010, the RO/AMC verified by telephone that the Veteran had been seen at the hospital, and subsequently requested the Veteran's records; however it does not appear that the records were obtained.  

Additionally, the Board observes that the Veteran has received fairly regular VA treatment, and records of his VA care, dated since June 2010, have not been associated with the claims file.  Under the law, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records for any sinus conditions from the Jacksonville, Florida, VA Medical Center, dated since June 2010.

2.  Make an additional attempt to obtain the Veteran's treatment records regarding any sinus conditions from Jacksonville Memorial Hospital, in Jacksonville, Florida.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his sinuses.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose all current sinus disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sinus disability, including sinusitis and allergic rhinitis, had its clinical onset during active service or is related to any in-service disease or injury, including the Veteran's in-service treatment for sinusitis and the diving incident where his sinuses were ruptured.  In doing so, the examiner must acknowledge the Veteran's complaints of a continuity of symptomatology since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).



